COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      In the Interest of M.A.B. IV
Appellate case number:    01-15-00388-CV

Trial court case number: 2014-00044J

Trial court:              314th District Court of Harris County

       Appellant has filed a Motion to Supplement Clerk’s Record, to Abate Proceeding to
Determine Whether or not Judgment is Final or Interlocutory, and Request to Increase Word
Limit.
       Appellant’s request regarding a supplemental clerk’s record is GRANTED to the
following extent: appellant should request supplementation directly from the trial court clerk as
provided in Texas Rule of Appellate Procedure 34.5(c). See TEX. R. APP. P. 34.5(c). Appellant
should submit any request appellant believes to be necessary to the trial court clerk within 5
days of the date of this order.
        With respect to the finality of the judgment, appellant requests abatement or, in the
alternative, that this Court carry the issue with the case. Appellant has filed a brief raising
finality as one of the issues. Appellant’s request that we carry the finality issue with the case is
GRANTED and the issue will be determined upon submission.
       Appellant has filed a brief that does not exceed the word limit; accordingly, the request to
increase word limit is DISMISSED as MOOT.
       It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                    Acting individually      Acting for the Court


Date: August 19, 2015